DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding (US 2016/0157923).
Regarding claim 1, Ding teaches an electrosurgical forceps, comprising:
a pair of first and second shaft members pivotably coupled to one another (12 and 14); an end effector assembly coupled to the pair of first and second shaft members and configured to move between an open configuration and a closed configuration in response to pivoting of the first and second shaft members (end effector 24 coupled to 12 and 14 opening and closing as in Fig. 9a-b);
a knife selectively translatable through the first shaft member from a retracted position to an extended position in which the knife extends at least partially through the end effector assembly (knife 85); and

a trigger rotatably coupled to the first shaft member (45); and
a crank disposed within the first shaft member and having a first end portion coupled to the trigger and a second end portion operably coupled to the knife (94 coupled to 45 and to knife 85), such that rotation of the crank by the trigger deploys the knife (rotating 45 deploys 85 as in Figs. 9a-c), wherein the first shaft member has a detent configured to resist rotation of the crank (leaf spring 83 to resist rotation of the crank).
Regarding claim 2, Ding teaches wherein the crank is configured to overcome a resistance of the detent upon an application of a threshold actuation force on the trigger (94 overcomes resistance of leaf spring 83 when 45 is actuated).
Regarding claim 3, Ding teaches wherein the detent blocks a path of the crank to resist movement of the crank (83 blocks the path of 94).
Regarding claim 4, Ding teaches wherein the detent is flexible, such that upon an application of a threshold actuation force on the trigger, the detent flexes out of the path of the crank (leaf spring 83 flexes out of the way of 94 when 45 is actuated).
Regarding claim 5, Ding teaches wherein the crank has a protrusion extending from an end portion thereof (81 extends from 94), the protrusion of the crank and the detent overlapping with one another (81 and 83 overlap as in Figs. 9a-c).
Regarding claim 6, Ding teaches wherein the protrusion is configured to move over the detent upon an application of a threshold activation force on the trigger (Figs. 9a-b, 81 moves over the space 83 occupied when 45 is actuated).
Regarding claim 7, Ding teaches wherein at least one of the detent or the protrusion is flexible (83 is flexible), such that the detent or the protrusion flexes out of the way of the other upon an 
Regarding claim 8, Ding teaches wherein the first shaft member includes an outer housing (14 with a housing 70), the detent extending inwardly from the outer housing of the first shaft member (detent 83 extends inwardly from 70, as in Fig. 3).
Regarding claim 12, Ding teaches an electrosurgical forceps (10), comprising:
a pair of first and second shaft members pivotably coupled to one another (12 and 14); an end effector assembly coupled to the pair of first and second shaft members (24) and configured to move between an open configuration and a closed configuration in response to pivoting of the first and second shaft members (Figs. 9a-b 24 in an open and closed configuration based on movement of 12 and 14);
a knife selectively translatable through the first shaft member from a retracted position to an extended position in which the knife extends at least partially through the end effector assembly (Figs. 9a-c with knife 85 moving at least partially through 24 in an extended position); and
a knife deployment mechanism including a trigger rotatably coupled to the first shaft member and operably coupled to the knife (45 rotatable about 14, and coupled to knife 85), such that a rotation of the trigger deploys the knife (45 rotating deploys knife 85), wherein one of the first or second shaft members has a detent configured to interact with the trigger to resist rotation of the trigger (detent 83).
Regarding claim 13, Ding teaches wherein the detent is movable relative to the trigger from a first position, in which the detent resists rotation of the trigger (Fig. 9a with 83 resisting movement of 45), and a second position, in which the detent allows rotation of the trigger (Fig. 9b with 83 displaced to allow for full rotation of 45).
Regarding claim 14, Ding teaches wherein the detent and the trigger interlock with one another when the detent is in the first position (when detent 83 is in a first position as in Fig. 9a, 83 locks movement of 45 as in par. [0051]).
Regarding claim 15, Ding teaches wherein the detent is configured to move axially between the first and second positions (Figs. 9a-b, with 83 moving longitudinally from first to second positions).
Regarding claim 16, Ding teaches wherein the detent is configured to move rotationally between the first and second positions (Fig. 9a-b with 83 moving rotationally about a pivot with 81 between the first and second positions).
Regarding claim 17, Ding teaches wherein the first and second shaft members each include an outer housing (outer housing 70), the detent extending outwardly from the outer housing of the first or second shaft member (83 extends outwardly from housing 70).
Regarding claim 18, Ding teaches wherein the knife deployment mechanism includes:
a crank having a first end portion coupled to the trigger (92 coupled to 45 at a first end with 91);
a linkage having a proximal end portion operably coupled to a second end portion of the crank (94 coupled to 92); and
a pivot pin rotatably supported by a distal end portion of the linkage and coupled to the knife (94a), wherein the knife is configured to move between the retracted and extended positions in response to an actuation of the trigger (figs. 9a-c).
Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding  under a second interpretation.
Regarding a second interpretation of claim 1, Ding teaches an electrosurgical forceps, comprising:
a pair of first and second shaft members pivotably coupled to one another (12 and 14); an end effector assembly coupled to the pair of first and second shaft members and configured to move between an open configuration and a closed configuration in response to pivoting of the first and second shaft members (end effector 24 coupled to 12 and 14 opening and closing as in Fig. 9a-b);

a knife deployment mechanism including:
a trigger rotatably coupled to the first shaft member (45); and
a crank disposed within the first shaft member and having a first end portion coupled to the trigger and a second end portion operably coupled to the knife (92 coupled to 45 and to knife 85), such that rotation of the crank by the trigger deploys the knife (rotating 45 deploys 85 as in Figs. 9a-c), wherein the first shaft member has a detent configured to resist rotation of the crank (leaf spring 83 to resist rotation of the crank 92).
Regarding claim 9, Ding teaches wherein the knife deployment mechanism includes:
a linkage having a proximal end portion operably coupled to the crank (94 coupled to 45); and
a pivot pin rotatably supported by a distal end portion of the linkage and coupled to the knife (pin coupled at 94a), wherein the knife is configured to move between the retracted and extended positions in response to actuation of the trigger (Figs. 9a-c).
Regarding claim 10, Ding teaches wherein the crank has a first end portion coupled to the trigger and a second end portion rotatably coupled to the proximal end portion of the linkage (92 coupled to trigger at a proximal end and linkage 94 at a distal end, at the proximal end of the linkage as in Figs. 9a-c).
Regarding claim 11, Ding teaches wherein the crank rotates in response to actuation of the trigger to rotate and translate the linkage (92 rotates in response to 45 rotating, to rotate and translate 94 as in Figs. 9a-c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Garrison (US 2007/0043352).
Regarding claim 19, Ding teaches an electrosurgical forceps (10), comprising:
a pair of first and second shaft members pivotably coupled to one another (14 and 12); an end effector assembly coupled to the pair of first and second shaft members (24) and configured to move between an open configuration and a closed configuration in response to pivoting of the first and second shaft members (Figs. 9a-c);
a knife selectively translatable through the first shaft member from a retracted position to an extended position in which the knife extends at least partially through the end effector assembly (85 translating through 14 and extending at least partially through 24 when actuated as in Figs. 9a-c); and
a knife deployment mechanism including:
a first trigger rotatably coupled to the first shaft member and operably coupled to the knife (45 coupled to 14 and knife 85).
Ding is silent regarding a second trigger configured to move relative to the first trigger from a first position to a second position, in which the second trigger engages the first trigger, such that further movement of the second trigger drives rotation of the first trigger to deploy the knife.
Garrison teaches a first trigger rotatably coupled to a shaft and coupled to a knife (700 coupled to a shaft 12 and knife 185); and a second trigger configured to move relative to the first trigger from a first position and a second position (40 from Figs. 1 to 2), in which the second trigger engages the first trigger (Fig. 2) such that further movement of the second trigger drives rotation of the first trigger to deploy the knife (par. [0096], movement of 40 farther to actuate 700 to deploy 185).

Regarding claim 20, Ding is silent wherein the first trigger is configured to remain stationary relative to the first shaft member during movement of the second trigger from the first position to the second position.However, Garrison teaches wherein the first trigger is configured to remain stationary relative to the first shaft member during movement of the second trigger from the first position to the second position (Figs. 1-2 with 40).
It would have been obvious to one of ordinary skill in the art to modify Ding with the trigger movement of Garrison, allowing for a single actuation to both grasp and cut tissue (par. [0001] of Garrison).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2016/0157922) teaches a forceps with a detent to resist movement of a crank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794